UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1836


TIGRESS SYDNEY ACUTE MCDANIEL,

                    Plaintiff - Appellant,

             v.

MICHELLE FEIMSTER BAILEY; INFINITY BAIL BONDS, LLC; RICHARD
HUFFMAN; ANNA MILLS WAGONER; JULIA A. TITUS EMERSON;
AMERICAN RELIABLE INSURANCE COMPANY; ASSURANT SPECIALTY
PROPERTY; W. ERWIN SPAINHOUR; WELLS FARGO & COMPANY, a/k/a
Wells Fargo Bank, f/k/a Wachovia Bank; JOHN AND JANE DOES, 1-30,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00204-RJC-DLH)


Submitted: January 3, 2019                                        Decided: January 17, 2019


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tigress Sydney Acute McDaniel, Appellant Pro Se. Jeffrey Brandt Kuykendal,
MCANGUS, GOUDELOCK & COURIE, LLC, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tigress Sydney Acute McDaniel appeals the district court’s order denying her

renewed motion for recusal of the district court judge and dismissing her civil complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

See McDaniel v. Bailey, No. 3:18-cv-00204-RJC-DLH (W.D.N.C. July 11, 2018).

      On appeal, McDaniel contends that her complaint should have been dismissed

without prejudice to give her the opportunity to amend or modify it. However, this is

McDaniel’s second complaint alleging essentially the same claims against the same

Defendants. This court modified the district court’s dismissal of McDaniel’s first such

complaint to be without prejudice, allowing McDaniel the opportunity to file the instant

complaint. See McDaniel v. Bailey, 710 F. App’x 604, 606 (4th Cir. 2018) (No. 17-

2117). McDaniel is not entitled to any further opportunities to raise the same claims

against these Defendants.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2